Citation Nr: 1455291	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  His service awards included the Combat Infantryman Badge. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, he is diagnosed with PTSD and MDD.

2.  The Veteran's PTSD stressor is related to his fear of hostile military activity during combat in Vietnam; it is consistent with the places, types, and circumstances of the Veteran's service; and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.

3.  The probative evidence indicates that it is at least as likely as not that the Veteran's MDD is causally related to active service. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Board notes that eligibility for a PTSD service connection award requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

Section 3.304(f) (2) provides that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2014).

Additionally, section 3.304(f)(3) states if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of section 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Analysis 

The Veteran claims that his PTSD and MDD are related to his period of active service, to include his combat service in Vietnam.  

VA treatment records indicate that the Veteran was diagnosed with PTSD and MDD. 

The Veteran's service treatment records do not reveal any diagnosis of, or treatment for, any acquired psychiatric disorder during service.  However, on his January 1970 report of medical history at separation, the Veteran noted he had experienced frequent or terrifying nightmares and nervous trouble.  The accompanying report of medical examination did not expressly address the Veteran's reported symptoms but his psychiatric examination was noted to be within normal limits.  
The Veteran was awarded the Combat Infantryman Badge based on his service in Vietnam.  Although the Veteran has not recounted specific combat-related traumas, as will be discussed below, VA treatment records indicate that he experiences intrusive combat memories and auditory flashbacks involving screams of service members injured during battle.  The Veteran also reported that he was admitted to the amputee ward of Walter Reed Hospital for six months, during which he witnessed severely maimed service members.  

In a November 2009 VA psychiatry note, Dr. Jimenez indicated that the Veteran received therapy and medication management for PTSD.  It was noted that the Veteran reported symptoms including intrusive combat memories, nightmares, anger, fear of crowds, and distrust of others.  It was also noted that the Veteran was injured in Vietnam and eventually transferred to Walter Reed Medical Center where he resided on the amputee ward for several months.  Dr. Jimenez opined that during both combat and his stay at Walter Reed, the Veteran was concerned about losing his life.

In a February 2010 VA psychiatry record, the Veteran reported that he had been in denial of his symptoms and that it was difficult for him to accept that he had a weakness.  He noted that he was concerned for his fellow service members at Walter Reed and was concerned that they would die.  

In a May 2010 VA psychiatry record, Dr. Jimenez indicated that the Veteran continued to experience nightmares, night sweats, intrusive combat memories, irritability, hypervigilance, and a heightened hyper startle response.  The Veteran reported that he continued to hear the screams of injured soldiers in battle and at Walter Reed.  Dr. Jimenez opined that it was more likely than not that the Veteran's current symptoms were directly related to the traumatic events he witnessed in combat and at Walter Reed.  Dr. Jimenez explained that the Veteran was in constant fear of losing his life at any given moment. 

A November 2010 VA psychiatry record indicated that the Veteran was diagnosed with PTSD with chronic depression.  It was again noted that during service the Veteran feared for his safety and the safety of others.  The Veteran reported that during his treatment at Walter Reed he was exposed to other service members screaming in pain due to their injuries.  

In a May 2011 VA psychiatry record, Dr. Jimenez noted that the Veteran continued to receive treatment for PTSD and depression.  She noted that the Veteran experienced anxiety, intrusive combat memories, and auditory flashbacks from the screams of other service members during combat and while at Walter Reed.  She opined that it was most likely that the Veteran's current symptoms were directly related to his combat tour of duty in Vietnam.  

The Board notes that the Veteran was provided with VA PTSD examinations in March 2010 and July 2012, and an addendum opinion was obtained in August 2012.  The Board acknowledges that the VA examiners indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The March 2010 examiner noted that the Veteran was a combat Veteran and had experienced intense fear during combat, but denied any specific traumatic event.  The examiner concluded that the Veteran did not meet the full criteria for PTSD but evidenced an anxiety disorder not otherwise specified.  The examiner stated that the Veteran did not meet Criterion C, avoidance or numbing, because the Veteran reported only one, rather than three of the required symptoms.  However, the Board notes that the examiner recorded more than one symptom in the Criterion C section.  Additionally, the examiner did not address all the Veteran's reported symptoms, which were detailed in the claims file, or provide an etiological opinion addressing the diagnosed anxiety disorder.  Accordingly, the March 2010 examination report is afforded reduced probative value.  

The Veteran was provided another examination in July 2012.  The examiner noted the Veteran's combat service and stated that stressor involved a fear of hostile military or terrorist activity, which was sufficient to support a diagnosis of PTSD.  The examiner, however, ultimately opined that the Veteran did not meet the criteria for PTSD because he did not persistently re-experience the traumatic event, Criterion B, did not evince three or more avoidance symptoms, Criterion C, and he did not exhibit persistent symptoms of increased arousal, Criterion D.  Nonetheless, the examiner noted that the Veteran had Criterion B symptoms including intrusive memories, nightmares, and distressing memories of his combat experiences; Criterion C symptoms including avoidance discussing combat experiences, difficulty remembering important details of his trauma, avoidance of places like hospitals and Fourth of July celebrations, and decreased interested in most activities; and Criterion D symptoms including trouble falling and staying asleep, hypervigilance, and an exaggerated startle response.  The examiner diagnosed the Veteran was a depressive disorder not otherwise specified, but indicated he did not meet Criterion B, C, or D for PTSD.  The examiner noted that it would be speculative to opine whether the Veteran's depressive disorder was related to the Veteran's active service.  With regard to the discrepancies in diagnoses, the examiner opined that it would be speculative to explain the discrepancies in diagnoses documented by other treatment providers without review of how they derived their diagnoses without supportive testing or interview scales.  

The Board notes that there are internal inconsistencies within the July 2012 examination report with regard to the Veteran's PTSD symptoms.  Specifically, while the examiner noted that the Veteran did not persistently re-experience the traumatic event, that his avoidance was limited to markedly diminished interest or participation in significant activities, and that he did not exhibit persistent symptoms of increased arousal, elsewhere in the report the examiner noted numerous other Criterion B, C, and D symptoms.  Accordingly, the Board finds that the July 2012 examination report is of diminished probative value.

While VA examiners ultimately concluded that not all of the criteria for a diagnosis of PTSD were met, Dr. Jimenez, the Veteran's VA physician, repeatedly discussed the Veteran's in-service stressors and current symptomology, and opined that the Veteran met the criteria for a diagnosis of PTSD.  Consequently, the Board finds the evidence is at the least in relative equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that any documented PTSD diagnosis by a mental-health professional will be presumed to meet the DSM-IV criteria absent compelling evidence to the contrary.)  Resolving any doubt in the Veteran's favor, the Board finds that he has PTSD.
Applying 38 C.F.R. § 3.304(f)(3) (2014) to the Veteran's claim, the record shows that entitlement to service connection for PTSD with chronic depression is warranted.  Specifically, VA psychiatry records and the July 2012 VA examination report indicated the Veteran's combat service involved a fear of hostile military activity and confirmed that it was a sufficient stressor to support a diagnosis of PTSD.  Lastly, Dr. Jimenez, a VA psychiatrist, opined that the Veteran's symptoms were related, at least in part, to the Veteran's combat service, during which he feared for his safety and that of his fellow service members.  The Veteran's fear of hostile military activity was consistent with the places, types, and circumstances of service in Vietnam.  

With regard to the Veteran's diagnosed depressive disorder, the Board acknowledges that the August 2012 examiner opined that the Veteran's depressive disorder was related to active service.  In contrast, Dr. Jimenez indicated that the Veteran's depression, diagnosed as MDD, was related to his PTSD.  Specifically, in her treatment notes, Dr. Jimenez referred to the Veteran's condition as PTSD with chronic depression and stated numerous times that the Veteran's symptoms were directly related to his combat tour of duty in Vietnam and his experiences at Walter Reed.  After reviewing both opinions, the Board affords greater weight to Dr. Jimenez's opinions as she has personally interviewed the Veteran multiple times, continues to provide ongoing psychiatric treatment to the Veteran, and therefore is very familiar with the facts of this Veteran's case. 

Therefore, applying the benefit of the doubt to the Veteran's claim, entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


